SCHEDULE 14C/A (Rule 14c-101) INFORMATION REQUIRED IN INFORMATION STATEMENT SCHEDULE 14C INFORMATION Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 Check the appropriate box: [X]Preliminary Information Statement []Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)(2)) []Definitive Information Statement Integrated Media Holdings, Inc. (Name of Registrant as Specified in its Charter) Payment of Filing Fee (check the appropriate box): [X]No Fee Required. []Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. 1)Title of each class of securities to which transaction applies: 2)Aggregate number of securities to which transaction applies: 3)Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth amount on which filing fee is calculated and state how it was determined): 4)Proposed maximum aggregate value of transaction: 5)Total fee paid: []Fee paid previously with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offering fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of the filing. 1)Amount previously paid: 2)Form, Schedule or Registration Statement No.: 3)Filing Party: 4)Date Filed: 1 INTEGRATED MEDIA HOLDINGS, INC. 524 East
